Citation Nr: 1048027	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether new and material evidence has been presented to reopen 
the claim of service connection for hypertension.  

2. Whether new and material evidence has been presented to reopen 
the claim of service connection for a low back disability.

3. Whether new and material evidence has been presented to reopen 
the claim of service connection for asthma.  


REPRESENTATION

Veteran represented by:	Robert Franklin Howell, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1954 to June 1974.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in November 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in January 2010, the Board denied the application 
to reopen the claims of service connection for hypertension, a 
low back disability, and asthma.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in July 2010, the 
Court granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, and vacated and remanded the case to 
the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that although records 
from Oak Knoll Naval Hospital were in the record VA did not 
obtain records from December 2004 to December 2005, as requested 
by the Veteran in March 2006 when he filed his claims to reopen, 
and the records referred to in a Congressional inquiry in 
September 2006.  





In order to comply with the Court's Order, the case is remanded 
for the following:

1.  Request from the appropriate federal 
custodian the records from Oak Knoll Naval 
Hospital from 1974 to 1976 and from 1989 to 
2005.  If the records sought do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran and his 
attorney in accordance with 38 C.F.R. 
§ 3.159(e).   

2. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
attorney a supplemental statement of the case 
and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


